DETAILED ACTION
This is response to the Applicant’s Remarks filed 04/20/2022.  Claims 1, 2, 7, 9, 23-29 are amended. Claims 1-30 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see pages 8-11, filed 04/20/2022, with respect to one or more of the pending claims have been fully considered but they are not persuasive.
Regarding claim 1, Applicant, in pages 8-10 of the remarks, argues that the cited reference Samsung fails to teach:
“degrading, by the device and based on the detecting that the assistance response signal is not received within the threshold period of time, feedback to the base station for a different signal received from the base station that does not include the one or more parameters.” As recited in the amended claim 1.
The Examiner respectfully disagrees.
Prior art Samsung is not recited in the 103 rejection of claim 1. Therefore, the applicant’s argument is moot. In addition, reference Samsung has been removed from the list of prior art references, in the examination of this instant case 16/647551, as can be reviewed below.
Regarding the amended claim 16, Applicant, in pages 10-11 of the remarks, argues that the cited reference Fujishiro fails to teach:
“receiving, by a base station and from a device, assistance information to facilitate configuring one or more parameters for communicating with the base station; detecting, by the base station, a degraded feedback for a signal transmitted to the device that does not include the one or more parameters based on the assistance information; and transmitting, to the device and based on detecting the degraded feedback, an assistance response signal including one or more parameters based on the assistance information” as recited in the amended claim 16.
The Examiner respectfully disagrees.
As for the limitation “…a degraded feedback for a signal transmitted to the device that does not include the one or more parameters based on the assistance information…” Fujishiro [0211] discloses a NACK-based feedback response method for delivery confirmation of data transmission from a base station [0211].
A Multicast downlink signal (see Fig. 10, S302) equates to “a different signal” which is “a signal transmitted to the device that does not include the one or more parameters based on the assistance information’, as recited in the claim.  This downlink signal is transmitted by the base station (i.e. the multicast data signal is not an assistance response signal, nor does it include one or more parameters to facilitate communication with the base station) and received by the UE. When the UE fails to receive this downlink data (S304-1) [0226], the UE transmits a NACK response to the base station (S306) [0228]. This NACK signal equates to the degraded feedback signal, that is associated specifically with the different signal, and is not a non-degraded feedback response.
As for the limitation “and transmitting, to the device and based on detecting the degraded feedback, an assistance response signal including one or more parameters based on the assistance information”, Fujishiro further teaches (see Fig. 10):  The NACK response feedback signal is transmitted to the eNB (S306), which then proceeds to S307, re-transmitting the original transmission. The 103 rejection of Claim 1 and 16 unpatentable over Chen in view of Kim and I further view of Fujishiro. Under BRI, the multi-cast signal is the “different signal”, as any control or data signal that is not the assistance response signal that does not include the one or more parameters based on the assistance information. The multi-cast signal qualifies as such. The NACK response, is the degraded response, and associated specifically with the multi-cast, “different” signal from the eNB, if such multi-cast signal is not successfully received. Retransmission of the multi-cast signal equates to the retransmission of the UAI information, of Kim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-10, 14-15, 17-18, 22-27 and 30 rejected under 35 U.S.C 103 as being unpatentable over Chen (US 20190349970) hereinafter “Chen”, in view of Kim et al. (US 20200351638) hereinafter “Kim”, in further view of Fujishiro et al. (US20170325277 A1), hereinafter “Fujishiro”.

Regarding the method of claims 1 and 23 Chen teaches:
A method for wireless communications, comprising: 
transmitting, by a device and to a base station, information to the base station (Chen, Fig. 1 [0044-0047]: UE transmits uplink data with a gNB. gNB is a form of a base station); 
detecting, by the device, that a signal is not received from the base station within a threshold period of time (Chen, Fig. 1 [0044-0047, 0108-0113]: UE enters downlink data transmission listening procedure (S101), starts timer T1.  Detects that no downlink data transmission is received, AND the timer T1 expires, then proceed to next step, at the conclusion of S102 (enter DRX state). 

Chen does not teach the details of the assistance information transmitted to the base station:
assistance information to facilitate configuring one or more parameters for communicating with the base station
assistance response signal including the one or more parameters based on the assistance information
However, Kim teaches:
assistance information to facilitate configuring one or more parameters for communicating with the base station (Kim, [0100]:  Where the UE 106 may transmit the LTE UEAI that includes the NR capability information to the eNB 504; Fig 6, 610 UE Assistance Information (LTE and NR); [0149-0158]: DRX related values/parameters as defined in LTE may also be included for NR in the LTE UEAI, as controlling DRX parameters may have an impact on UE power consumption and heating.)
assistance response signal including the one or more parameters based on the assistance information. (Kim, [0100], Fig. 6: S614 DL/UL transmission with/without adjustments made to UE capabilities based on UE Assistance Information (LTE) by eNB.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Kim into the method of Kim. Chen provides the method for sending an uplink data transmission, starting a timer period, listening for downlink transmission and detecting no response at the end of the timer period. Kim clarifies the assistance information as the uplink transmission in Chen, and the DL transmission from the eNB as assistance response including UE capabilities based on the UL transmission as what would be the DL transmission NOT detected (or received) by the UE. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.
Chen and Kim do not teach the feedback step and reception of a different signal, after detection and time expiration:
degrading, by the device and based on the detecting that the assistance response signal is not received within the threshold period of time, feedback to the base station for a different signal received from the base station that does not include the one or more parameters.
However, Fujishiro in a similar endeavor that discloses a NACK response method for transmissions from the base station, after the detection and timing method disclosed by Chen, teaches:
degrading, by the device and based on the detecting that the assistance response signal is not received within the threshold period of time, feedback to the base station (Fujishiro, Fig, 10, [0211]: Fujishiro discloses a NACK-based feedback response method for delivery confirmation of data transmission from a base station [0211]. When the UE fails to receive the downlink data (e.g. multicast data) from the base station (see Fig. 10, S304-1), the UE responds with a NACK feedback signal to the transmitting base station (S306). In this embodiment, the UE may receive a different signal (e.g. multicast data signal) than the assistance response signal. Furthermore, failing to receive equates to ‘not receiving’, could also include decoding failure by the UE, message corruption, etc. that would indicate downlink data reception failure.) 
for a different signal received from the base station that does not include the one or more parameters (See Fig. 10, S302: Multicast downlink signal (equates to a different signal), is transmitted by base station (i.e. the multicast data signal is not an assistance response signal, nor does it include one or more parameters to facilitate communication with the base station) and received by the UE. When the UE fails to receive this downlink data (S304-1) [0226], the UE transmits a NACK response to the base station (S306) [0228]. This NACK signal equates to the degraded feedback signal, that is associated specifically with the different signal, and is not a non-degraded feedback response.)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the NACK-based feedback response of Fujishiro into the method of Chen and Kim in order conclude the method of UE configuration (after timing expired) to the base station with well-known ACK/NACK-based feedback process, to improve on power efficiency and savings on battery powered UE. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Particularly for Claim 23, Chen teaches:
a transceiver (610, Fig. 6); 
a non-transitory memory (620 Fig. 6, CD-ROM stores memory [0282]) configured to store instructions; and one or more processors (600 Fig. 6) communicatively coupled with the transceiver and the memory (Bus Interface, Fig. 6) 

Regarding claims 16 and 30, Chen teaches:
A method for wireless communications, comprising: 
receiving, by a base station and from a device, information to the base station (Chen, Fig. 1 [0044-0047]: UE transmits uplink data with a gNB. gNB is a form of a base station); 
Chen does not teach the details of the assistance information transmitted to the base station:
assistance information to facilitate configuring one or more parameters for communicating with the base station
However, Kim teaches:
assistance information to facilitate configuring one or more parameters for communicating with the base station (Kim, [0100]:  Where the UE 106 may transmit the LTE UEAI that includes the NR capability information to the eNB 504; Fig 6, 610 UE Assistance Information (LTE and NR); [0149-0158]: DRX related values/parameters as defined in LTE may also be included for NR in the LTE UEAI, as controlling DRX parameters may have an impact on UE power consumption and heating.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Kim into the method of Chen. Kim clarifies the Assistance information as the uplink transmission in Chen. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.
Chen and Kim do not teach:
detecting, by the base station, a degraded feedback for a signal transmitted to the device that does not include the one or more parameters based on the assistance information; and
transmitting, to the device and based on detecting the degraded feedback, an assistance response signal including one or more parameters based on the assistance information 
However, Fujishiro in a similar endeavor that discloses a NACK response method for transmissions from the base station, after the detection and timing method disclosed by Chen, teaches:
detecting, by the base station, a degraded feedback for a signal transmitted to the device that does not include the one or more parameters based on the assistance information; (Fujishiro, Fig. 10, S306 Degraded feedback NACK sent by UE, after failing to receive the multicast data signal (S306), is received by eNB.  This NACK response feedback signal is associated with the multicast transmission (the multi-cast signal equates to the different signal, as recited in the claim: ‘a signal transmitted to the device that does not include the one or more parameters based on the assistance information’). The eNB, in response, re-transmits the multicast data S307.)
transmitting, to the device and based on detecting the degraded feedback, an assistance response signal including one or more parameters based on the assistance information (Fujishiro, Fig. 10, Retransmission of DL data after NACK feedback information from UE (S307), following the NACK feedback response)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Fujishiro into the method of Chen and Kim in order to conclude the UE configuration process with assistance information from the base station to improve each UE’s performance based on power consumption and battery life. 

Particularly for Claim 30, Chen teaches:
a transceiver (710, Fig. 7); 
a non-transitory memory (720 Fig. 6, CD-ROM stores memory [0282]) configured to store instructions; and 
one or more processors (700 Fig. 7) communicatively coupled with the transceiver and the non-transitory memory (Bus Interface, Fig. 7)  45 030284.17619Qualcomm Ref. No. 190818 

Regarding claim 2 and 24, Chen teaches:
detecting that the assistance response signal is not received further comprises detecting, by the device, … after the threshold period of time and without first receiving the assistance response signal (Chen, Fig. 1 [0044-0047, 0108-0113]: UE enters downlink data transmission listening procedure (S101), starts timer T1.  Detects that no downlink data transmission is received, AND the timer T1 expires, then proceed to next step, at the conclusion of S102 (enter DRX state).

Chen and Kim do not teach the method of  

However, Fujishiro in a similar endeavor that discloses a NACK response method for transmissions from the base station, after the detection and timing method disclosed by Chen, teaches:
[0211] See Fig. 10, S302: Multicast downlink signal (equates to a different signal), is transmitted by base station (i.e. the multicast data signal is not an assistance response signal, nor does it include one or more parameters to facilitate communication with the base station) and received (implies detection first) by the UE. When the UE fails to receive this downlink data/different signal (S304-1) [0226], the UE transmits a NACK response to the base station (S306) [0228]. This NACK signal equates to the degraded feedback signal, that is associated specifically with the different signal, and is not a non-degraded feedback response.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the NACK-based feedback response of Fujishiro into the method of Chen and Kim in order conclude the method of UE configuration (after timing expired) to the base station, with well-known ACK/NACK-based feedback process (e.g. to improve on power efficiency and savings on battery powered UE). The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claims 3, 17 and 25, Chen and Kim do not teach:
degrading the feedback comprises refraining from transmitting the feedback in one or more feedback transmission opportunities.
However, Fujishiro in a similar endeavor that discloses a NACK response method for transmissions from the base station, teaches:
 degrading the feedback comprises refraining from transmitting the feedback in one feedback transmission opportunities ([0210-0212}: Fujishiro teaches that either a NACK-based or ACK/NACK-based feedback response can be implemented: For NACK-based response, only a NACK feedback signal is transmitted when the reception of the downlink signal fails; For ACK/NACK-based response, a NACK is transmitted when reception of the downlink signal fails, and an ACK is transmitted when the reception of the signal is successful  (i.e. not a NACK, degraded response)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the NACK-based feedback response of Fujishiro into the method of Chen and Kim in order conclude the method of UE configuration (after timing expired) to the base station, with well-known ACK/NACK-based feedback process (e.g. to improve on power efficiency and savings on battery powered UE). The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 4, Chen and Kim do not teach:
 refraining from transmitting the feedback comprises refraining from transmitting the feedback
at least until the assistance response signal is received 
However, Fujishiro teaches:
refraining from transmitting the feedback comprises refraining from transmitting the feedback at least until the assistance response signal is received ([0210-0212}: Fujishiro teaches that either a NACK-based or ACK/NACK-based feedback response can be implemented: For NACK-based response, only a NACK feedback signal is transmitted when the reception of the downlink signal fails, but also no ACK signal if the reception is successful. For continued successful reception of the different signal, there is no degraded feedback response, until the assistance response signal associated with the original UAI is transmitted.)

Regarding claim 5, Chen and Kim do not teach:
refraining, based on detecting that the assistance response signal is not received, from decoding data packets in the different signal.
However, Fujishiro in a similar endeavor that discloses a NACK response method for transmissions from the base station, teaches:
refraining, based on detecting that the assistance response signal is not received, from decoding data packets in the different signal (Fujishiro, [0211]: when downlink data fails, the NACK is transmitted. This action implies that the downlink data fails decoding, for example due to decoding error, receive error, data corruption, transmission error, etc.)

Regarding claim 6, Chen teaches:  
Refraining from decoding the data packets based on determining that the assistance information is not received from the base station within the threshold period of time (Chen, Fig. 1 [0044-0047, 0108-0113]: UE enters downlink data transmission listening procedure (S101), starts timer T1.  Detects that no downlink data transmission is received, AND the timer T1 expires, then proceed to next step, at the conclusion of S102 (enter DRX state).


Regarding claim 7, 18 and 26, Chen and Kim do not teach:
degrading the feedback comprises transmitting negative acknowledgement (NACK) feedback for the different signal.
However, Fujishiro in a similar endeavor that discloses a NACK response method for transmissions from the base station, teaches:
degrading the feedback comprises transmitting negative acknowledgement (NACK) feedback for the different signal (Fujishiro [0189, 0210-212,1]:  the UE 100 transmits feedback information of reception of the multi-cast (different) signal with either NACK for unsuccessful reception, or ACK for successful reception.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Fujishiro into the method of Chen in view of Kim to transmit NACK as the feedback response. The motivation is to reduce uplink signal transmissions significantly with the single bit structure of the NACK response, keeping signaling overhead to a minimum.

Regarding claim 8, Chen and Kim do not teach:
transmitting the NACK feedback comprises transmitting the NACK feedback at least until the assistance response signal is received or until a maximum number of retransmissions is reached
However, Fujishiro in a similar endeavor that discloses a NACK response method for transmissions from the base station, teaches:
transmitting the NACK feedback comprises transmitting the NACK feedback at least until the assistance response signal is received (Fujishiro [0189, 0210-212,1]:  the UE 100 transmits feedback information of reception of the multi-cast (different) signal with either NACK for unsuccessful reception, or ACK for successful reception.)  

Regarding claim 9 and 27, Chen does not teach:
degrading the feedback comprises, after transmitting negative acknowledgement (NACK) feedback for the different signal a threshold number of times, transmitting one or more of a sounding reference signal (SRS), a scheduling request (SR), the assistance information, or a power status signal.
However, Kim teaches:
degrading the feedback comprises, after transmitting negative acknowledgement (NACK) feedback for the different signal, transmitting the assistance information (See Fig. 6, UE may transmit UL message to the eNB, at 610 and later 614, that would include additional UAI information, and adjustments made to UE capabilities [0163].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Kim into the method of Chen so that the eNB is more fully aware of the UE state (in addition to the information in the assistance information initially transmitted to the base station) to give more urgency to the eNB to respond with the proper assistance information.  

Regarding claim 10, Chen and Kim do not teach:
transmitting the NACK feedback comprises transmitting the NACK feedback and/or transmitting the one or more of the SRS, the SR, the assistance information, or the power status, at least until the assistance response signal is received or until a maximum number of retransmissions is reached 
However, Fujishiro teaches: 
transmitting the NACK feedback comprises transmitting the NACK feedback (Fujishiro [0189, 0210-212,1]:  the UE 100 transmits feedback information of reception of the multi-cast (different) signal with either NACK for unsuccessful reception, or ACK for successful reception.)  

Regarding claim 14, Chen and Kim do not teach:
the feedback is one of hybrid automatic repeat/request (HARQ) feedback for a received shared channel signal or a pilot signal with a channel state information (CSI) report.
However, Fujishiro in a similar endeavor that discloses a NACK response method for transmissions from the base station, after the detection and timing method disclosed by Chen, teaches:
the feedback is a pilot signal with a channel state information (CSI) report (Fujishiro [0101]: In the example, the UE 100 transmits uplink control signal (PUSCH or in PUCCH) includes a channel quality indicator (CQI), a precoding matrix indicator (PMI), a rank indicator (RI, a scheduling request (SR) and an ACK/NACK. The CQI, the PMI, and the RI constitute the channel state information indicating the downlink channel state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Fujishiro into the method of Samsung to fully inform the eNB of the status of the UE, so that the assistance request/response process is completed and requires no further scheduling transmission, saving on power consumption by the UE.

Regarding claims 15 and 22, Chen does not teach:
the assistance information includes one or more of a number of antennas, a discontinuous receive (DRX) parameter, or a control channel monitoring parameter. 
However, Kim teaches: 
the assistance information includes a discontinuous receive (DRX) parameter (Kim Fig. 6, [0149-0158]: DRS related parameters as defined in LTE may also be included for the NR in the LTE UEAI, such as Preferred On-Duration timer value NR, HARQ RTT timer value, etc.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Kim into the method of Chen in order to provide more definition of Assistance information for more efficient communication between UE and base station.

Claims 11 -13, 19 - 21 and 28-29 are rejected under 35 U.S.C 103 as being unpatentable over Chen, Kim, Fujishiro and further in view of Zhu et al. (US20160119762) hereinafter “Zhu”, in further view of Seo et al. (US10291376) hereinafter “Seo”. 

Regarding claim 11, 20 and 28, Chen, Kim, Fujishiro do not teach:
degrading the feedback comprises refraining from transmitting a channel quality indicator (CQI) report configured by the base station at least until the assistance response signal is received.
However, Zhu teaches:
degrading the feedback comprises refraining from transmitting a channel quality indicator (CQI) report configured by the base station at least until the assistance response signal is received (Zhu, [0169]: UE determines CQI feedback response, based on CQI feedback configuration, sends the CQI feedback when the CQI feedback is less than a CQI threshold level. Using BRI, low channel quality is indicated when UE does not detect (cannot receive or decode) the Assistance response transmission from the base station.  Zhu teaches that a CQI feedback would be sent, and refrain (stop) sending CQI feedback when the greater than CQI threshold (DL reception is detected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Zhu into the methods of Chen, Kim and Fujishiro in order to inform the base station the latest channel quality level with a degraded CQI report (as oppose to no report at all) to improve UL/DL transmission and reception.

Regarding claim 12, 21 and 29 Chen, Kim, Fujishiro and Zhu do not teach:
degrading the feedback comprises transmitting, to the base station, a channel quality indicator (CQI) report based on a channel state information reference signal (CSI-RS) received from the base station and having a degraded CQI value at least until the assistance response signal is received.
However, Seo teaches:  
degrading the feedback comprises transmitting, to the base station, a channel quality indicator (CQI) report based on a channel state information reference signal (CSI-RS) received from the base station and having a degraded CQI value at least until the assistance response signal is received (Seo Fig. 12, col. 18: The UE receives a reference signal from the eNB (S1210) which the UE determines the status of the channel (S1221), where the reference signal may correspond to a CSI-RI signal. UE completes calculation of CQI index. Seo teaches that channel quality index implicitly indicates the status of the channel, poor status of the channel (failed DL reception indicates low or lower CQI index, whereas high CQI indicate good channel quality for DL/UL transmission)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Seo into the methods of Chen, Kim, Fujishiro and Zhu as all involve exchanging UE-configuration data to the eNB. In Seo, the UE provides additional channel status through an index based on a received reference signal. The motivation to incorporate Seo would be an improvement for the UE configuration process for the eNB/gNB to incorporate additional channel state information such as AIBNR (signal-to-interference plus noise ratio (Seo, col. 18, 20:22), based on the reference signal and CQI index.  

Regarding claim 13, Chen and Kim do not teach:
transmitting, after transmitting a number of degraded CQI reports, one or more of a sounding reference signal (SRS), a scheduling request (SR), the assistance information, or a power status signal.
However, Fujishiro teaches:
transmitting, a scheduling request (SR) (Fujishiro [0101]: In the example, the UE 100 transmits uplink control signal…includes a channel quality indicator (CQI), a precoding matrix indicator (PMI), a rank indicator (RI, a scheduling request (SR) and an ACK/NACK.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Fujishiro into the method of Chen and KIm so that the eNB is more fully aware of the UE state (in addition to just the information in the assistance information initially transmitted to the base station) to give more urgency to the eNB to respond with the proper assistance information, hence improving on the response process.

Regarding claim 19, Chen, Kim and Fujishiro do not teach:
detecting the degraded feedback further comprises detecting that channel conditions of a channel with the device achieve a threshold level.
However, Zhu teaches:
detecting the degraded feedback further comprises detecting that channel conditions of a channel with the device achieve a threshold level (Zhu, [0169]: UE determines CQI feedback response, based on CQI feedback configuration, sends the CQI feedback when the CQI feedback is less than a CQI threshold level. Using BRI, low channel quality is indicated when UE does not detect (cannot receive or decode) the Assistance response transmission from the base station.  Zhu teaches that a CQI feedback would be sent, and refrain (stop) sending CQI feedback when the greater than the CQI threshold (DL reception is detected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Zhu into the method of Chen, Kim and Fujishiro in order to facilitate re-configuring the UE back to nominal performance, from power efficiency state.

Conclusion



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461